ALD-139                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-1396
                                      ___________

                           UNITED STATES OF AMERICA

                                            v.

                                     NATE SWINT,
                                            Appellant

                      ____________________________________

                     On appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                           (E.D. Pa. Crim. No. 94-cr-00276)
                        District Judge: Honorable Jan E. Dubois
                      ____________________________________

                   Submitted for Possible Summary Action Pursuant to
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 17, 2011

              Before: SCIRICA, HARDIMAN and VANASKIE, Circuit Judges

                             (Opinion filed: April 4, 2011 )
                                      _________

                                       OPINION
                                       _________

PER CURIAM

       Nate Swint appeals from the orders of the District Court denying his motion under

18 U.S.C. § 3557 to review his sentence, his motion for reconsideration of that order, and

his motion to reconsider his sentence. Because the parties are familiar with the facts, we
provide only a summary here.

       Swint was convicted of federal drug offenses and sentenced in 1996 to life in

prison (two terms of life and two terms of 250 months, to be served concurrently). This

Court affirmed in 1997, and the Supreme Court denied certiorari in 1998. Swint next

filed a motion under 28 U.S.C. § 2255 to vacate his sentence, which the District Court

denied in 2000. Since then, Swint has made numerous, unsuccessful challenges to his

sentence. He recently filed a “Letter/Motion Seeking Review of Sentences in

Accordance with 18 U.S.C. § 3557,” which the District Court denied in December 2010.

Swint then filed motions for reconsideration of the District Court’s order, as well as the

sentence imposed in 1996. The District Court denied these motions in January 2011.

Swint appeals. He also moves to stay this appeal pending our decision on a mandamus

petition, which was docketed at C.A. No. 11-1416.

       We exercise jurisdiction under 28 U.S.C. § 1291 and will affirm the judgment of

the District Court. In the first motion at issue, Swint asked the District Court to exercise

its authority under 18 U.S.C. § 3557 to review the sentence imposed on him more than

fourteen years ago. He primarily argued that the sentence is illegal in light of United

States v. Booker, 543 U.S. 220 (2005). The District Court denied the motion because 18

U.S.C. § 3557 governs appeals from final sentences, and Swint already had such an

appeal more than a decade ago. We agree. The statute relied upon by Swint provides

that “review of a sentence imposed pursuant to section 3551 [18 U.S.C. § 3551] is

governed by the provisions of section 3742 [18 U.S.C. § 3742].” The cross-referenced
                                              2
section, 18 U.S.C. § 3742, governs only direct appeals of criminal sentences; it does not

authorize review of a collateral attack on a sentence, like Swint’s motion.

       In his motions for reconsideration of both the District Court’s December 2010

order and the sentence imposed in 1996, Swint again argued that his sentence is illegal

under Booker and warrants review at this time. The District Court denied the motions on

the basis that Booker does not apply retroactively on collateral review to cases where the

judgment was final as of the date Booker issued (January 12, 2005). Lloyd v. United

States, 407 F.3d 608, 615-16 (3d Cir. 2005). We agree with the District Court’s

conclusion and note that we have previously denied Swint relief under Booker. United

States v. Swint, 251 Fed. App’x 765, 768 n.1(3d Cir. 2007).

       There being no substantial question presented by this appeal, we will summarily

affirm the District Court’s orders. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6. We deny Swint’s

motion for a stay of appeal in light of our disposition of his mandamus petition docketed

at C.A. No. 11-1416.




                                             3